DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsenter (US 5,746,064) in view of CN 107112144 A (hereinafter CN’144 – translation attached and relied upon in the rejection below).
With respect to claim 1, Tsenter teaches a metal-hydrogen battery (col. 8, lines 23-30), comprising: a first electrode/(metal electrode (Figure 2, 116)) (col. 8, lines 11-14); a second electrode/(hydrogen electrode) (118) (col. 8, lines 44-49); and
an electrolyte (104) disposed between the first electrode (116) and the second electrode (118), wherein the second electrode (118) generates hydrogen gas during charging and oxidizes hydrogen gas during discharging (col. 9, lines 36-40 and col. 10, lines 32-37);
wherein the second electrode (118) includes a porous substrate (col. 8, lines 15-23) and platinum as a catalyst to catalyze hydrogen evolution reaction and hydrogen oxidation reaction at the second electrode/(hydrogen electrode) (col. 8, lines 51-60).
Tsenter fails to teach wherein a coating is coated on the porous substrate, wherein the coating comprises a bi-functional catalyst, and wherein the bi- functional catalyst comprises ruthenium or a ruthenium-containing compound in a form of nanoparticles anchored on entangled nanoflakes of a carbonaceous material, wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate.
CN’144 teaches that batteries (page 2, under “background technology”) can comprise electrodes comprising a porous substrate and a coating coated on the porous substrate (page 4, lines 26-43), wherein the coating comprises a bi-functional catalyst, and wherein the bi- functional catalyst comprises ruthenium or a ruthenium-containing compound in a form of nanoparticles (page 6, lines 15-27) anchored on entangled nanoflakes (page 5, Figures 1-2 & 4) of a carbonaceous material/(carbon network (ICCN)), wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate (page 4, lines 26-43) in order to provide a higher energy density and power density (page 3, lines 7-13).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the hydrogen electrode substrate and platinum catalyst in Tsenter’s apparatus with a porous substrate coated with a bi-functional catalyst comprising ruthenium or a ruthenium-containing compound in a form of nanoparticles anchored on entangled nanoflakes of a carbonaceous material wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate, as taught by CN’144, in order to provide a higher energy density and power density.
With respect to claim 5, Tsenter teaches wherein the electrolyte is an aqueous electrolyte (col. 8, lines 24-36).
With respect to claim 6, Tsenter teaches wherein the electrolyte is acidic (col. 8, lines 24-36).
With respect to claim 7, Tsenter teaches wherein the electrolyte comprises H2SO4/(aqueous sulfuric acid) (col. 8, lines 24-36).
With respect to claim 8, Tsenter teaches wherein the first electrode/anode comprises a material selected from the group consisting of PbO (col. 8, lines 24-36), PbO2, and PbO2 doped with one or more elements selected from the group consisting of Sb, Cr, and Ca.
With respect to claim 9, Tsenter teaches wherein the electrolyte has a pH below 10 (since the electrolyte is acidic (col. 8, lines 24-36), then the pH is below 10).
With respect to claim 15, Tsenter teaches wherein the electrolyte is alkaline (col. 8, lines 24-36).
With respect to claim 16, Tsenter teaches wherein the electrolyte comprises an alkali selected from the group consisting of KOH (col. 8, lines 24-36), NaOH, LiOH, and combinations thereof.
With respect to claim 17, Tsenter teaches wherein the first electrode comprises a material selected from the group consisting of Ni(OH)2, NiOOH (col. 4, lines 55-60),  Ni(OH)2 doped with one or more elements selected from the group consisting of cobalt and zinc, and NiOOH doped with one or more elements selected from the group consisting of cobalt and zinc (col. 2, lines 35-43). 
With respect to claim 20, Tsenter teaches a metal-hydrogen battery (col. 8, lines 23-30), comprising: a first electrode/(metal electrode (Figure 2, 116)) (col. 8, lines 11-14) comprising lead oxide (col. 8, lines 28-32); a second electrode/(hydrogen electrode) (118) (col. 8, lines 44-49); and
an electrolyte (104) disposed between the first electrode (116) and the second electrode (118), wherein the second electrode (118) generates hydrogen gas during charging and oxidizes hydrogen gas during discharging (col. 9, lines 36-40 and col. 10, lines 32-37);
wherein the second electrode (118) includes a porous substrate (col. 8, lines 15-23) and platinum as a catalyst to catalyze hydrogen evolution reaction and hydrogen oxidation reaction at the second electrode/(hydrogen electrode) (col. 8, lines 51-60).
Tsenter fails to teach wherein a coating is coated on the porous substrate, wherein the coating comprises a bi-functional catalyst, and wherein the bi- functional catalyst comprises ruthenium or a ruthenium-containing compound in a form of nanoparticles anchored on entangled nanoflakes of a carbonaceous material, wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate.
CN’144 teaches that batteries (page 2, under “background technology”) can comprise electrodes comprising a porous substrate and a coating coated on the porous substrate (page 4, lines 26-43), wherein the coating comprises a bi-functional catalyst, and wherein the bi- functional catalyst comprises ruthenium or a ruthenium-containing compound in a form of nanoparticles (page 6, lines 15-27) anchored on entangled nanoflakes (page 5, Figures 1-2 & 4) of a carbonaceous material/(carbon network (ICCN)), wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate (page 4, lines 26-43) in order to provide a higher energy density and power density (page 3, lines 7-13).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the hydrogen electrode substrate and platinum catalyst in Tsenter’s apparatus with a porous substrate coated with a bi-functional catalyst comprising ruthenium or a ruthenium-containing compound in a form of nanoparticles anchored on entangled nanoflakes of a carbonaceous material wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate, as taught by CN’144, in order to provide a higher energy density and power density.
With respect to claim 21, Tsenter teaches wherein the lead oxide is selected from the group consisting of PbO2, PbO (col. 8, lines 28-32), and PbO2 doped with one or more elements selected from the group consisting of Sb, Cr, and Ca.
With respect to claim 22, Tsenter teaches wherein the acidic electrolyte comprises H2SO4/(aqueous sulfuric acid) (col. 8, lines 24-36).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsenter (US 5,746,064) in view of CN 107112144 A, as applied to claim 1 above, and further in view of CN 107362818 (hereinafter CN’818 – translation attached and relied upon below).
With respect to claims 2-3, modified Tsenter discloses all claim limitations as set forth above including wherein the cathode catalyst comprises ruthenium (as modified above); but fails to teach wherein the bi-functional catalyst comprises ruthenium phosphide.  CN’818 teaches a bi-functional catalyst for the evolution of hydrogen comprising ruthenium phosphide in order to provide a catalyst with improved stability (Abstract). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the ruthenium catalyst of modified Tsenter comprise ruthenium phosphide, as taught by CN’818, in order to provide a catalyst with improved stability.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsenter (US 5,746,064) in view of CN 107112144 A, as applied to claim 9 above, and further in view of Li et al. (US 2018/0013144 A1).
With respect to claim 10, modified Tsenter discloses all claim limitations as set forth above but fails to teach wherein the electrolyte comprises a material selected from the group consisting of MnCl2, MnSO4, Mn(NO3)2, and Mn(CH3COO)2.  Li et al. teaches a rechargeable battery comprising an electrolyte which comprises a material selected from the group consisting of MnCl2, MnSO4 (para. [0047]), Mn(NO3)2, and Mn(CH3COO)2 in order to stabilize the electrolyte material structure during cycling (para. [0047]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the electrolyte in modified Tsenter comprise MnSO4, as taught by Li et al., in order to stabilize the electrolyte material structure during cycling.
With respect to claim 11, Tsenter teaches wherein the electrolyte further comprises H2SO4/(aqueous sulfuric acid) (col. 8, lines 24-36).
With respect to claim 12, Li et al. further teaches wherein the first electrode/anode can comprise a carbonaceous material/(metal member used as the current collector connected to the anode electrode can be made of carbon) (para. [0058]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsenter (US 5,746,064) in view of CN 107112144 A, as applied to claim 9 above, and further in view of CN 106030872 B (hereinafter CN’872 – translation attached and relied upon below).
With respect to claim 13, modified Tsenter discloses all claim limitations as set forth above but fails to teach wherein the electrolyte comprises a salt of lithium. CN’872 teaches a metal (nickel)–hydrogen battery wherein the electrolyte comprises a salt of lithium (page 10, last 7 lines) in order to provide an electrolyte salt typically used in the art for enhancing ionic conductivity.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the electrolyte in modified Tsenter comprise a salt of lithium, as taught by CN’872, in order to provide an electrolyte salt typically used in the art for enhancing ionic conductivity.
With respect to claim 14, CN’872 further teaches wherein the first electrode/anode comprises a material selected from the group consisting of LiMnO4, LiCo2O4, LiFeO2, LiNiO2, LiFePO4 (page 2, last 10 lines), lithium cobalt nickel oxide, lithium cobalt magnesium oxide, lithium manganese cobalt oxide, lithium manganese chromium oxide, lithium nickel manganese cobalt oxide, lithium cobalt phosphate, lithium vanadium oxide phosphate, and lithium vanadium phosphate fluoride.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsenter (US 5,746,064) in view of CN 106030872 B (hereinafter CN’872 – translation attached and relied upon below) in view of CN 107112144 A (hereinafter CN’144 – translation attached and relied upon below).
With respect to claims 23-24 and 26-27, Tsenter teaches a metal-hydrogen battery (col. 8, lines 23-30), comprising: a first electrode/(metal electrode (Figure 2, 116)) (col. 8, lines 11-14); a second electrode/(hydrogen electrode) (118) (col. 8, lines 44-49); and
an electrolyte (104) disposed between the first electrode (116) and the second electrode (118), wherein the second electrode (118) generates hydrogen gas during charging and oxidizes hydrogen gas during discharging (col. 9, lines 36-40 and col. 10, lines 32-37);
wherein the second electrode (118) includes a porous substrate (col. 8, lines 15-23) and a catalyst/metal/platinum as a catalyst to catalyze hydrogen evolution reaction and hydrogen oxidation reaction at the second electrode/(hydrogen electrode) (col. 8, lines 51-60).
Tsenter fails to teach wherein the first electrode comprises an inorganic lithium oxide. CN’872 teaches a metal (nickel)–hydrogen battery wherein the first electrode/anode comprises an inorganic lithium oxide/(LiFePO4 (page 2, last 11 lines)) in order to provide a battery with high capacity and miniaturization capabilities (page 2, last 11 lines).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the first electrode/anode in Tsenter comprise an inorganic lithium oxide comprising LiFePO4, as taught by CN’872, in order to provide a battery with high capacity and miniaturization capabilities.
Tsenter fails to teach wherein a coating is coated on the porous substrate, wherein the coating comprises a bi-functional catalyst, and wherein the bi- functional catalyst comprises ruthenium or a ruthenium-containing compound in a form of nanoparticles anchored on entangled nanoflakes of a carbonaceous material, wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate.
CN’144 teaches that batteries (page 2, under “background technology”) can comprise electrodes comprising a porous substrate and a coating coated on the porous substrate (page 4, lines 26-43), wherein the coating comprises a bi-functional catalyst, and wherein the bi- functional catalyst comprises ruthenium or a ruthenium-containing compound in a form of nanoparticles (page 6, lines 15-27) anchored on entangled nanoflakes (page 5, Figures 1-2 & 4) of a carbonaceous material/(carbon network (ICCN)), wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate (page 4, lines 26-43) in order to provide a higher energy density (page 3, lines 7-13).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the hydrogen electrode substrate and platinum catalyst in Tsenter’s apparatus with a porous substrate coated with a bi-functional catalyst comprising ruthenium or a ruthenium-containing compound in a form of nanoparticles anchored on entangled nanoflakes of a carbonaceous material wherein the bi-functional catalyst of the nanoparticles anchored on the entangled nanoflakes is coated on a surface of the porous substrate, as taught by CN’144, in order to provide a higher energy density.
With respect to claim 25, CN’872 further teaches wherein the electrolyte comprises a salt of lithium.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-17, 20-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record due to Applicant’s amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							5/9/2022Primary Examiner, Art Unit 1725